This is an appeal from a judgment of the district court of Tulsa county vacating and setting aside a judgment theretofore rendered in said cause. Since the filing of the petition in error and case-made in this court, the defendant in error has filed herein her confession of error and request for reversal.
In the case of National Fire Ins. Co. v. Hammon Trading Co.,46 Okla. 233, 148 P. 722, this court laid down the rule that:
"Where, upon appeal, defendant in error confesses error, the judgment of the trial court will be reversed, and the case remanded."
The judgment and order of the trial court vacating and setting aside the judgment previously rendered is therefore reversed, and the cause remanded.
MASON, V. C. J., and HARRISON, PHELPS, CLARK, and RILEY, JJ., concur.